Exhibit 3.2 BY-LAWS OF FIREFISH, INC. (name of corporation) ARTICLE I - OFFICES The registered office of the corporation shall be located at 1000 East William Street, Suite 204, Carson City, NV 89701 and may be changed at anytime as determined by the Board of Directors. The corporation shall also have and maintain an office or principal place of business at such place as may be fixed by the Board of Directors, and may also have offices at such other places, both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE II – BOARD OF DIRECTORS 1.GENERAL POWERS The directors shall in all cases act as a board. The board shall have the responsibility of managing and controlling the affairs, property and business of the corporation. The duties include the power to (a) appoint any person or persons to be agents of the corporation, with the power to sub-delegate, with such terms as it sees fit; (b) appoint any person or persons to accept and hold in trust for the corporation any property belonging to the corporation or in which it has an interest and cause such instruments to be executed, and do and cause such things to be done as it may deem requisite, in relation to any such trust; (c) appoint any officer, permanently or temporarily as it deems necessary, to perform the duties and have the powers of any other officer; (d) appoint, remove or suspend to determine their duties, fix and, as it see fit, change their salaries and compensation; (e) authorize shares of the corporation to be issued at its discretion and for such considerations as the board may determine, and as may be permitted by law; and (f) determine the amounts to be distributed as dividends. 2.NUMBER OF DIRECTORS The number of directors of the corporation shall not be less than one, but may be more as may be determined and fixed from time to time by resolution of the Board of Directors. 3.TERM OF OFFICE Each director shall hold office until the next annual meeting of stockholders and until his successor shall have been elected and qualified. 4.DECREASE OR INCREASE The Board of Directors of the corporation may at any time increase or decrease the number of directors within the provisions set up in Section 2. If the number of directors is to be increased, the additional directors shall be appointed by the Board of Directors and serve until the next annual meeting of stockholders and until his successor shall have been elected and qualified. If the number of directors is to be decreased, the decrease shall become effective to the extent made possible by vacancies in the Board of Directors or by resignations and no director may be removed solely for the purpose of effecting such decrease. 5.VACANCIES If a vacancy or vacancies occur in the membership of the board, for any reason, other than through removal by stockholder action, at any time when a stockholders meeting is not in session, the remaining directors or director may, quorum requirements not withstanding, elect by majority vote, a successor or successors, to hold office until the next annual stockholders meeting and until their successors are elected. 6.REMOVAL OF DIRECTORS A director or directors may be removed without cause by a majority vote by the shareholders holding voting class stock. 7.MEETINGS OF THE BOARD A regular meeting of the directors shall be held at the principal offices of the corporation or at such other place as may be fixed by resolution of the board and at such date and time as may be fixed by resolution of the board. No notice need be give for regularly scheduled meetings of the board as set up in the resolutions called for above. An annual meeting of the board may be called without notice immediately after the annual meeting of the stockholders.
